DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  group I comprising claims 1 – 7 in the reply filed on 12/1/2021 is acknowledged. The traversal is on the ground(s) that each of the inventions are not independent and distinct (e.g., they share the same and/or overlapping subject matter) and that there would be no serious burden placed on the examiner during examination.  This is not found persuasive because the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  The restriction requirement merely refers to the primary classification for the inventions, not the complete scope of the prior art search in additional art class and subclass classifications or electronic database resources, or employing different search queries,  that would be required in determining patentability. Each of the inventions comprise different features (e.g., distinct apparatus structure and/or method steps), therefore different searches and patentability determination issues are involved in the examination of each invention group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claim 1, this claim does not positively recite how each of the device components are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 1 merely lists each of the device components. Claim 1 does not positively recite how the tow or more rows and columns of heating elements are structurally arranged or arranged with one another. 
In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson et al. (US 2010/0229656 A1; “Johnson”).
Regarding claim 1, Johnson teaches an apparatus comprising an integrated circuit (¶26) comprising:
two or more rows of heating elements (the array of multiple heating elements HE may be arranged in the form of a matrix; ¶¶8, 11, 13, 15 – 18, 67, 71; figure 8; more than one heating element may be associated to each sensor element; ¶13);
two or more columns of heating elements (the array of multiple heating elements HE may be arranged in the form of a matrix; ¶¶8, 11, 13, 15 – 18, 67, 71; figure 8; more than one heating element may be associated to each sensor element; ¶13); and
a plurality of sensing circuits (the sensing array contained within the sample chamber; ¶¶7, 14, 68), each sensing circuit of the plurality of sensing circuits being:
being between two adjacent rows of the rows of heating elements and between two adjacent columns of the columns of heating elements (the array of multiple heating elements HE may be arranged in the form of a matrix; ¶¶8, 11, 13, 15 – 18, 67, 71; figure 8; more than one 
Regarding claim 2, Johnson teaches the integrated circuit of claim 1, further comprising a sensing film overlying the silicon layer (¶¶37, 66, 68), wherein each sensing circuit of the plurality of sensing circuits comprises a sensing device configured to generate the bio-sensing signal responsive to an electrical characteristic of the sensing film.
Regarding claim 3, Johnson teaches the integrated circuit of claim 2, further comprising an isolation layer (¶37) overlying the silicon layer, wherein the isolation layer divides the sensing film into two or more sensing film portions, each sensing film portion corresponding to a predetermined number of sensing circuits. 
Regarding claim 4, Johnson teaches the integrated circuit of claim 3, further comprising a microfluidic structure (flow channels; ¶¶64, 65) overlying the isolation layer and the sensing film portions. 
Regarding claim 5, Johnson teaches the integrated circuit of claim 2, further comprising: an isolation layer (¶37) overlying the silicon layer; and a microfluidic structure (flow channels; ¶¶34, 64, 65) overlying the isolation layer and the sensing film, wherein the micro-fluidic structure, the isolation layer, and an entirety of the plurality of sensing circuits form a single sensing region (¶¶14, 16).
Regarding claim 6, Johnson teaches the integrated circuit of claim 1, wherein the silicon layer (¶37) overlies an interconnection structure (e.g., driving units and control unit; ¶¶21 – 33), the interconnection structure comprising: power paths (power supply lines;¶22 – 30) configured 
Regarding claim 7, Johnson teaches the integrated circuit of claim 6, further comprising a heater driver (a driving unit; ¶¶10, 21 – 27) coupled to the rows of heating elements and columns of heating elements through the power paths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796